Citation Nr: 1139238	
Decision Date: 10/21/11    Archive Date: 10/25/11

DOCKET NO.  08-05 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include major depressive disorder, dysthymic disorder, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Mark F. Parise, Attorney at Law


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1959 to September 1965. 

This matter initially came before the Board of Veterans' Appeals (Board) from an October 2006 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  In that decision, the RO denied the Veteran's petition to reopen a claim for service connection for PTSD as new and material evidence had not been submitted and denied entitlement to service connection for depression and anxiety.

An informal hearing conference with a Decision Review Officer was conducted in November 2007 and a report of that conference has been associated with the Veteran's claim folder. 

In his February 2008 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge at the RO by videoconference.  He subsequently withdrew his hearing request.

In October 2008, the Board granted a motion by the Veterans of Foreign Wars of the United States to withdraw as the Veteran's representative.  The Board subsequently received a copy of a VA Form 21-22a, appointing the Veteran's current representative.

In March 2010, the Board granted the Veteran's petition to reopen the claim for service connection for a psychiatric disability and remanded the underlying claim for further development.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

In a December 2010 statement, the Veteran's representative requested a Board hearing before a Veterans Law Judge at the RO (Travel Board/videoconference hearing).  He requested that the hearing be scheduled at the RO in New York, New York, with the Veteran participating via telephone.  The Veteran has a right to a hearing, but one has not yet been scheduled.  See 38 C.F.R. § 20.700(a), (e) (2011). A remand is therefore necessary to schedule the requested hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing before a Veterans Law Judge at the RO by videoconference.  Advise the Veteran and his representative whether it is possible for the representative to participate in the hearing by videoconference from the RO in New York, New York. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Mark. D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



